         Case 2:19-cv-03604-HB Document 37 Filed 04/13/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAVI BALU, et al.                       :             CIVIL ACTION
                                        :
        V.                              :
                                        :
THE CINCINNATI INSURANCE                :
COMPANY                                 :             NO. 19-3604

                                    ORDER

             AND NOW, this 13th day of April, 2021, for the reasons

set forth in the foregoing memorandum, it is hereby ORDERED

that:

             (1) the Motion in Limine of Cincinnati Insurance

Company to Limit Plaintiffs’ Damages is GRANTED; and

             (2) Plaintiffs shall not submit at trial any evidence

of damages in excess of $67,800.

                                            BY THE COURT:


                                            /s/ Harvey Bartle III
                                            ____________________________
                                                                       J.
